Case 2:18-CV-09228-CCC-.]BC Document 59 Filed 10/11/18

MARTIN W. KAFAFIAN (NJ, NY, DC BARS)

ADOLPH A. ROMEI (NJ, Nv BARS)
JOHN J. LAMB (NJ BAR)

ANTIMO A. DEL VECCHIO (NJ, NY, Dc BARS)

ROBERT A. BLASS (NJ, NY BARS)
IRA J. KALTMAN (NJ, Nv BARS)
ARTHUR N. CHAGARIS (NJ BAR)
STEVEN A. WEISFELD (NJ, NY BARS)
IRA E. WEINER (NJ BAR)

DANA B. COBB (NJ, NY BARS)
RENATA A. HELSTOSKI (NJ, Nv BARS)
MICHAEL STERNLIEB (NJ BAR)
DANIELE CERVINO (NJ, NY BARS)
ARTHUR M. NEISS (NJ, Nv BARS)

 

couNsEL To THE F!RM
JAMES R. BEA`|'|'IE (NJ BAR)
ROGER W. BRESLIN, JR. (NJ BAR)
THOMAS W. DUNN (NJ BAR)
JOSEPH A. RIZZI (NJ BAR)

PATRICK J. MONAGHAN, JR. (NJ, NV BARS)

MARY ELLEN B. OFFER (NJ, NY BARS)
EMERY C. DUELL (NJ, NY BARS)

 

RALPH J. PADOVANO (1935-2016)

L:___ B E AT T | E
PADO\/ANO..<

CouNSELLoRS AT LAW
50 CHESTNuT RIDGE ROAD, SuITE 208
P.O. Bo)< 244
MoNTvALE, NEW JERSEY 07645-0244

 

(201) 573-1810

 

www.beattie|aw.com

 

NEW YoRK OFFlcE:
99 MAIN STREET, SUITE 319
NYACK, NEW YoRK 10960
(845) 512-8584

October 11, 2018

Page 1 of 2 Page|D: 1535

OF COUNSEL
BRENDA J. STEWART (NJ BAR)

 

KATHLEEN S. COOK (NJ, NY,GA BARS)

 

JAMES V. ZARRILLO (NJ, Nv BARS)
JEANETTE A. ODYNSKI (NJ, Nv BARS)
DANIEL L. STEINHAGEN (NJ, NY BARS)
CRISTIN M. KEEGAN (NJ, NY BARS)
MARTIN R. KAFAFIAN (NJ, Nv sARs)
MARIYA GONOR (NJ, Nv aARs)

JOHN M. BOEHLER (NJ BAR)

 

Fsz (201) 573-9736
Fsz (201) 573-9369

 

Rep|y to New Jersey Off|ce
Wr|ter's Direct Access

Emal|: j|amb@beatt|e|aw.com
D|rect D|a|: (201) 799-2173

OUR FILE NO. l70558-25

Via Email and ECF

Honorable James B. Clark, III, U.S.M.J.

United States District Court, District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street - MLK 2A

Newark, New Jersey 07101
jbc_orders@njd.uscourts. gov

Re: Ramapough Mountain Indians, Inc., et al. v. Township of Mahwah, et al.
Case No 2:18-cv-09228 (CCC)(JBC)

Dear Judge Clark:

This firm represents the Ramapo Hunt & Polo Club Association, Inc., a non-profit
corporation of the State of New Jersey (the “Association”), and a defendant in the above-
referenced matter.

The parties are currently engaged in ongoing mediation With court-appointed mediator,
Sheryl M. Goski, Esq. The parties first met for mediation on September 27, 2018. The parties
met for a second mediation session on October 3, 2018. While the parties have not settled at this
time, discussions are ongoing and the next mediation session is scheduled for October 17, 2018.

On September 21, 2018, Plaintiffs moved for leave to tile an amended complaint, Which
motion Was initially returnable October 15, 2018. ECF No. 42. The Complaint (ECF No. 1) and
the proposed Amended Complaint (“PAC”) (ECF No. 42-2) are substantially different, both in
terms of the parties, the facts, and the legal theories. Both Mahwah and the Association
exercised their rights under Rule 7.1(d)(5) for an automatic extension of the return date of the
motion. ECF Nos. 49, 50.

%w//- @”¢y/M ?%M a//M

3326412_2\180480

Case 2:18-CV-09228-CCC-.]BC Document 59 Filed 10/11/18 Page 2 of 2 Page|D: 1536

Hon. James B. Clark, III, U.S.M.J.
October 11, 2018
Page 2

There has been a discussion about adjourning Plaintiff’s motion to amend the complaint
for one motion cycle. There Was a discussion on Who would make it. We volunteered to make
this request after some back and forth, and I am advised by the mediator, Sheryl Goski, that all
parties have consented. Prior to sending this letter, We circulated to the attorneys for all parties
an email to confirm their consent to send this letter. ln the interim, we also note that Ruby
Kumar-Thompson, Esq., on behalf of the Township of Mahwah, also sent a separate request for
the postponement of the motion to amend the Complaint.

Given the parties’ ongoing settlement discussions, and at the suggestion of Ms. Goski, the
mediator, the parties therefore respectfully request an adjournment of Plaintiffs’ motion for leave
to Amend (ECF No. 46) by one motion cycle, making that motion returnable on November 19,
201 8.

Finally, on September 24, 2018, this Court held the Rule 16 conference, at Which time
this Court set a deadline of October 12, 2018 for the exchange of Rule 26(a) disclosures. ECF
No. 48. The parties therefore also respectfully request an adjournment of the deadline to
exchange Rule 26(a) disclosures until November 28, 2018, nine days after the return date of the
motion to amend.

Thank you for considering this request by the Association for the benefit of all the
parties.

Respectfully submitted,

%*~é§fll»

John J. Lamb
JJL:lb
cc: Sheryl M. Goski, Esq. (via email)
Counsel of Record (via ECF)

3326412_2\180480

